Exhibit 10.79

November 2, 2010

Personal & Confidential

Jose Cil

10500 Snapper Creek Road

Coral Gables, FL 33156

Dear Jose:

Further to our recent discussions, I am pleased to confirm the terms and
conditions of your temporary international assignment (the “Assignment”) to
Switzerland (the “Host Country”).

During the Assignment, the terms of this letter (“Assignment Letter”) override
the terms of the Employment Agreement (the “Employment Agreement”) dated as of
November 2, 2010 between Burger King Corporation (“Company”) and Jose Cil
(“you”) to the extent of any inconsistency. Otherwise, the terms of the
Employment Agreement shall control. Unless otherwise defined herein, all
capitalized terms contained in this Assignment Letter shall have the meanings
given to them in the Employment Agreement.

 

1. Assignment.

 

  •  

Assignment Position. The Assignment position you are being offered is Executive
Vice President, President, Europe, Middle East and Africa. During the
Assignment, you will perform the duties of this role and any other duties
reasonably required by Burger King Europe GmbH (“Host Entity”) or any other
similar position that may be required by the Host Entity from time to time in
accordance with its business needs. For the avoidance of any doubt, you will be
working for, taking orders from and ultimately managed, controlled and directed
by the Host Entity. Any alteration to your role will not amend the terms of the
Assignment except to the extent set out in a written agreement signed by you and
the Company.

 

  •  

Home Country and Family Unit. Miami, Florida will be considered your point of
origin (the “Home Country”) and the location to which the Company will return
you and your spouse and two (2) dependent children (“Family Unit”) upon final
repatriation.

 

  •  

Continuity of Employment. During the period of the Assignment, you will continue
to be an employee of, and remain continuously employed by, the Company.

 

  •  

Term of Assignment. The Assignment will commence on the Commencement Date, and
subject to sub-sections (a) and (b) below, will have a term of three (3) years
(the “Term”):

 

  (a) The Company may, in its sole discretion and by providing you with not less
than ninety (90) days notice, terminate the Assignment at any time prior to the
end of the Term (or the Extended Term, as such term is defined below, if
applicable), in which case the references in this Assignment Letter to “Term” or
“Extended Term”, as applicable, will be to the shortened Term or Extended Term,
provided that the Company shall not be obligated to provide you with such ninety
(90) day notice in the event that your Assignment is being terminated by the
Company as a result of the termination of your employment with the Company.



--------------------------------------------------------------------------------

  (b) The Company may, by providing you with not less than ninety (90) days
notice, from time to time, request an extension of the Term for a period of up
to a total of two (2) years following the end of the Term. The Company and you
agree to use good faith efforts to reach an agreement regarding any such
extension. If, however, after using such good faith efforts, the Company and you
fail to extend the Term prior to the expiration thereof, then this Assignment
shall terminate effective as of end of the then current Term, and such
termination shall constitute your voluntarily resignation from the Company
(other than for Good Reason) for all purposes under this Assignment Letter and
the Employment Agreement. Following the end of the initial five (5) year period,
the parties may also extend the Assignment for any longer period of time by
mutual agreement. Any period of extension hereunder shall be referred to in this
Assignment Letter as the “Extended Term.” This subsection (b) shall survive the
termination of this Assignment Letter, your Assignment and the Employment
Agreement.

 

  (c) Upon the termination of the Assignment by the Company other than by reason
of your assignment to a new location or the termination of your employment with
the Company, and provided that you are in compliance with the terms of this
Assignment Letter and the Employment Agreement, you shall be offered a position
in the Home Country with an Executive Vice President title and with such duties
as are determined by the Company based on current requirements of the business,
provided that if the Company fails to offer you such a position by the end of
the Assignment, your employment shall be deemed to have been terminated as of
the end of the Assignment, by the Company Without Cause in accordance with
section 8(c) of the Employment Agreement, and you shall be entitled to severance
benefits in accordance with your Employment Agreement.

 

  •  

Representation as a Seconded Representative. Your relationship with the Host
Entity will be as a seconded representative. You will not have the authority,
either direct or implied, to conclude any contracts on behalf of the Company or
to bind the Company in any way, and although you may conduct some negotiations
on behalf of the Company, the Company shall have complete jurisdiction over all
final, negotiated documents and transactions. In addition, you shall conduct
yourself in accordance with the guidelines set out in the attached Schedule 1.

 

2. Employment Authorization. The Assignment is offered subject to obtaining the
appropriate residency and employment authorizations that are required for you to
work and live in the Host Country. The Human Resources Department of the
Company, as well as outside legal consultants and accountants, will assist you
in obtaining such authorization. You agree to supply these outside legal
consultants and accountants with any necessary documentation they may require in
order to obtain such authorization. The Company will cover any costs associated
with such requirements, such as work/resident permits including the cost
associated with visas/permits for your Family Unit, if applicable.

 

3. Compensation Overview. During the Assignment to the Host Country and while
you will remain an employee of the Company, you will perform services for and
represent the Host Entity. During this period you will be paid by the Company,
however, the Host Entity will bear the cost of your remuneration and will
reimburse the Company such amounts.

 

2



--------------------------------------------------------------------------------

During the Assignment, you will receive the following compensation and benefits,
in lieu of those referred to in the Employment Agreement:

 

  •  

Base Salary. Upon commencement of the Assignment, your Base Salary will remain
at $500,000 gross per annum, from which the Company will deduct hypothetical
tax, as more fully described in Exhibit “B”, attached and made a part hereof,
and other taxes and deductions as may be mandated by law.

 

  •  

Bonus/Annual Incentive Plan. You will continue to participate in the Bonus Plan
as described in the Employment Agreement.

 

  •  

Employee Benefit Plans. During the Assignment, you shall continue to participate
in the benefit plans of your Home Country unless stated otherwise in this letter
or otherwise prohibited by law or the terms of the applicable employee plan.
Appropriate health care for you and your Family Unit will be provided through
the CIGNA International Expatriate Benefits plan.

 

4. Assignment-Related Allowances and Benefits.

Below is a description of the specific benefits to which you will be entitled in
connection with the Assignment.

 

  •  

Pre-Departure and Relocation.

 

  (a) Tax Consultant. You are required to meet with a Company-designated tax
service provider (KPMG or such other provider as designated by the Company in
its discretion) for an initial review of the Company’s tax policies and
practices, both in the Home Country and in the Host Country. These tax
consultations also provide you with an opportunity to understand the tax issues
related to the Assignment. We will advise the tax consultant to hold your
personal information in strict confidence.

 

  (b) Medical Examination. It is suggested that you have a medical examination
in order to be informed of any necessary precautions and receive any required
vaccinations/inoculations. The Company will pay for any costs associated with
the foregoing that are not covered by insurance.

 

  (c) Immigration Documents. It is your responsibility to ensure that you have a
passport valid for at least six months beyond the start date of the Assignment,
and any other immigration documents necessary for the Host Country. You are
responsible for coordinating as soon as possible to secure these documents (note
that obtaining them may be a very lengthy process). The Company will pay for the
cost of obtaining all necessary travel and immigration documents for you and
your Family Unit.

 

  (d) Will/Estate Planning. As the laws are different in every country, the
Company recommends that you either have your will reviewed or that you prepare a
will (if you have not already done so), and make appropriate arrangements
regarding your estate, before you start the Assignment. This helps to ensure
that your wishes are carried out and the law of the Host Country regarding the
distribution of assets is not automatically implemented. The Company has
provided an amount for this in the miscellaneous allowance described in
Section 4(g) below.

 

  (e) Preliminary Visit; Destination Services Consultant. You and your spouse
may make a preliminary visit to the Host Country for a maximum of five (5) days.
The purpose of this trip is to find appropriate housing and become acquainted
with the living environment in the Host Country. Travel arrangements and
reimbursements should be made according to the Company’s business travel policy
in effect at that time. In addition, you are entitled to destination services
provided by a Company-designated provider in the Host Country to assist you in
settling into the new environment and culture. In addition to home-finding
assistance and lease negotiation, services typically include orientation for

 

3



--------------------------------------------------------------------------------

  political, cultural and practical purposes, telephone and utility installation
assistance, shopping recommendations, assistance with opening bank accounts,
obtaining driver’s licenses, local government paperwork, etc., and health care
and leisure activity guidance.

 

  (f) Shipment of Personal Goods. You are entitled to ship personal household
goods by air to the Host Country up to a maximum of 300 lbs (or 135 kgs) and up
to an additional 200 lbs (or 90 kgs) for each member of your Family Unit.
Depending on whether the Host Country housing is rented furnished or
unfurnished, you may be entitled to ship additional household goods by surface
freight and to place in storage household goods that will not be shipped to the
Host Country. You are responsible for coordinating the shipment of your
household and personal effects with the Company-designated shipping services
provider. Please see Exhibit “A”, attached and made a part hereof and consult
the Company-designated shipping company for details of further restrictions and
limitations applicable to the shipment of personal goods.

 

  (g) Miscellaneous Allowance. You will be provided with a one-time
miscellaneous allowance of $41,667 that is intended to cover miscellaneous costs
of relocating not specifically reimbursed hereunder. This amount will be paid at
the onset of your relocation and is equal to one (1) month of Base Salary.

 

  (h) Travel to Host Country. You will be provided one (1) single one-way fare
for you and each member of your Family Unit from the Home Country to the Host
Country at the beginning of the Assignment. Class of travel and expenses en
route will be in accordance with the Company’s business travel policy.

 

  (i) Temporary Accommodations. The Company will provide you with temporary
accommodation from the commencement of the Assignment through March 31, 2011 if
your regular living quarters in the Host Country are not immediately available.

 

  •  

On Assignment.

 

  (a) Tax Equalization. You will be provided tax equalization as described in
Exhibit “B” to help ensure that you do not gain or lose financially due to the
different tax and social security implications or consequences of the
Assignment. Your burden in respect of the foregoing will remain at a similar
level as if the Assignment had not taken place. This is achieved by deducting a
“hypothetical tax” from your pay and the Company paying your actual income tax
and social taxes on your Company income. The designated tax service consultant
will explain tax equalization in more detail during your tax consultations.
Notwithstanding anything in this Assignment Letter to the contrary, any payments
made to you in connection with the foregoing tax equalization shall be made no
later than the end of your second taxable year beginning after the taxable year
in which your U.S. Federal income tax return is required to be filed (including
any extensions) for the year to which the compensation subject to such tax
equalization payment relates, or, if later, your second taxable year beginning
after the latest such taxable year in which your foreign tax return or payment
is required to be filed or made for the year to which the compensation subject
to the tax equalization payment relates. The tax equalization described in this
subsection (a) and in Exhibit “B” and all of your obligations thereunder shall
survive the termination of this Assignment Letter and your Assignment.

 

  (b) Miscellaneous Allowance. During the Assignment, you will be eligible to
receive a Miscellaneous Allowance, which is a taxable payment to you in the
annual amount of $60,000 per year, payable in the Home Country, in substantially
equal bi-weekly installments in accordance with the Company’s regular payroll
policies.

 

4



--------------------------------------------------------------------------------

  (c) Home Leave. You will be provided with a home leave of one (1) round trip
flight between the Host Country and the Home Country within each twelve
(12) month period during the Assignment for you and each member of your Family
Unit. Class of travel and expenses en route will be in accordance with the
Company’s business travel policy. If the Company travel policy permits you to
fly in business class, you may use the value of such airfare to support the cost
of additional round trip flights to the Home Country in a lower class of service
for you or members of your Family Unit, not to exceed the cumulative value of
such higher class of airfare (if such higher class is permitted under the
Company travel policy).

 

  (d) Income Tax Preparation. The Company will provide tax services via a
designated tax service provider to assist you with any required income tax
preparation services in both the Host Country and the Home Country with respect
to any tax years falling within the Term (or the Extended Term, if applicable).

 

  (e) Vacation Entitlement. During the Assignment, you will be entitled to
receive paid vacation on an annualized basis in the amount provided by the
Company policy, currently 25 days per calendar year, plus any normal public
holidays that are observed in the Host Country. This shall be in lieu of your
vacation entitlement under the Employment Agreement.

 

  (f) Family Illness/Death. In the event of a serious illness or death in your
or your spouse’s immediate family, the Company will bear the cost of direct
route travel for you to the Home Country. For purpose of this provision,
“immediate family” is defined as spouse, parents, siblings and children.

 

  •  

End of Assignment.

 

  (a) Termination of Assignment.

 

  (i) Unless earlier terminated or extended in accordance with the terms of this
Assignment Letter, the Assignment shall automatically terminate at the end of
the Term (or the Extended Term, if applicable).

 

  (ii) The termination of the Assignment will not result in the automatic
termination of your employment with the Company; however, termination of your
employment with the Company will result in the automatic and simultaneous
termination of the Assignment. For the avoidance of any doubt, nothing contained
in this Assignment Letter shall be construed as prohibiting or limiting or
placing any conditions on the Company’s right to terminate your employment with
the Company.

 

  (b) Repatriation. Upon termination of the Assignment other than in connection
with or as a result of your assignment to a new location, the Company will pay
(in accordance with Exhibit “C”, attached and made a part hereof) for the
relocation of you and your Family Unit back to the Home Country in the following
circumstances only:

 

  (i) The Company terminates your employment other than for Cause (as such term
is defined in the Employment Agreement);

 

  (ii) The Assignment terminates in accordance with the terms of this Assignment
Letter (other than as a result of termination of your employment with the
Company); or

 

  (iii) You die or your employment is terminated by reason of your Disability
(as such term is defined in the Employment Agreement).

 

5



--------------------------------------------------------------------------------

Your rights to repatriation will not apply if you voluntarily resign or your
employment is otherwise terminated other than under the circumstances described
above.

 

  (c) Resignation. If you resign during the first year of the Assignment, you
will be required to reimburse the Company for the investment made by it in
connection with the Assignment as follows: The Company will be entitled to
recover from you (i) the full amount of all costs and expenses associated with
the Assignment if you resign within six months from the start of the Assignment
or (ii) one-half of all such costs and expenses if you resign during the second
six months of the Assignment.

 

  (d) Repayment of Indemnity/Termination Payments. If upon leaving the
Assignment in the Host Country due to repatriation, transfer or termination, you
receive any indemnity or termination payments which are required by local law or
standard practice, such payments will be returned to the Company, excluding any
such payments which you may be entitled to receive pursuant to the terms of the
Employment Agreement if any). Any payment required by local custom and made
locally (other than salary) must be returned to the Company. This subsection
(d) shall survive the termination of this Assignment Letter and your Assignment.

 

5. General Terms.

 

  •  

Confidentiality. The terms of this Assignment Letter shall be considered
“Confidential Information” and treated as such in accordance with the terms of
the Employment Agreement.

 

  •  

Section 409A. The intent of the Company is that payments and benefits under this
Assignment Letter comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder (the “Code”) (except to
the extent exempt as short-term deferrals or otherwise) and, accordingly, to the
maximum extent permitted, this Assignment Letter shall be interpreted to be in
compliance therewith. It is intended that each installment, if any, of the
payments and benefits, if any, provided to you pursuant to the terms and
conditions of this Assignment Letter shall be treated as a separate “payment”
for purposes of Section 409A of the Code. The Company shall not have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409 of the Code. All
reimbursements and in-kind benefits provided under this Assignment Letter
(including without limitation the benefits provided pursuant to Section 4
hereof) shall be made or provided in accordance with the requirements of
Section 409A of the Code to the extent that such reimbursements or in-kind
benefits are subject to Section 409A of the Code. Unless otherwise expressly
provided for in this Assignment Letter, all expenses or other reimbursements
paid pursuant hereto that are taxable income to you shall in no event be paid
later than the end of the calendar year next following the calendar year in
which you incur such expense or pay such related tax. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

Please acknowledge your agreement to the Assignment and your acceptance of the
terms and conditions contained in this Assignment Letter by signing and dating
the enclosed copy of this letter in the space provided below and returning a
signed original to Susan Kunreuther.

 

6



--------------------------------------------------------------------------------

    Sincerely,    

/s/ Jose Tomas

    Jose Tomas     Chief Human Resources Officer     Burger King Corporation
Accepted and Agreed this     3rd day of November, 2010         Acknowledged and
Agreed /s/ Jose E. Cil     On behalf of Burger King Europe GmbH

Jose Cil

 

    By:   /s/ Alison Perren     Name: Alison Perren     Title: VP HR EMEA

 

7



--------------------------------------------------------------------------------

SCHEDULE A

Guidelines for Seconded Burger King Corporation Employees

 

1. During the Assignment to the Host Country, you will perform services for and
represent only the Host Entity. You should not act on behalf of or hold yourself
out as an employee of Burger King Corporation (the “Company”) during the course
of the Assignment. Activities which constitute the performance of services on
behalf of the Company, include, but are not limited to the following:

 

  a. Negotiation or other facilitation of agreements that are or will be entered
into by the Company;

 

  b. Executing any agreement, written or verbal, with any person, related or
unrelated, on behalf of the Company;

 

  c. Representing the Company to any person, related or unrelated, in a trade
show, meeting or any other forum; and

 

  d. Materially participating in any decision related to the management and/or
direction of the Company.

 

2. You should execute agreements, written or verbal, with any person, related or
unrelated, on behalf of the Host Entity only when you are physically located in
the same jurisdiction as that in which the Host Entity is incorporated.

 

3. You should represent yourself as a representative of the Host Entity on
business cards, letterhead, memorandum, fax, e-mail, instant message, report,
presentation, project, voicemail and other similar documentation. You should not
maintain a mailing address, telephone, fax, or other form of contact in any
office of the Company.

 

4. You should exclusively use the Host Entity’s business address and telephone
service as place of contact.

 

5. You should exclusively use the Host Entity’s e-mail address and system.

 

6. You must abide by the Host Entity’s employment guidelines and comply with any
of the Host Entity’s employment requirements.

 

8



--------------------------------------------------------------------------------

EXHIBIT “A”

Shipment and Storage of Household Goods

The Company will assume the normal charges of shipping the required household
goods, furnishings and personal effects for the expatriate and accompanying
dependents. However, in some cases it may be more cost effective to provide
furnishings locally. In those cases, when furnishings are provided locally, the
expatriate will be eligible for airfreight shipment only of personal belongings.

The size and weight of the shipment must be within the limits described in this
section. Included in these paid expenses are the following:

 

  •  

Packing and loading of household goods;

 

  •  

Pick up at the origination point (split pick ups require exception approval and
should be avoided whenever possible);

 

  •  

Overland and overseas transportation;

 

  •  

Shipping documentation and related fees;

 

  •  

Host country customs and import duties on normal personal and household goods;

 

  •  

Insurance, subject to a limitation of the declared value of $100,000 (if the
property values exceed these limitations, the additional insurance costs must be
pre-approved before shipment);

 

  •  

Delivery, unpacking, and uncrating at the destination; and

 

  •  

Loading, pick-up, overland and overseas transportation, shipping documentation
and related fees, Host country customs and import duties and delivery for up to
one (1) personal vehicle, excluding, however, any storage costs and/or costs to
modify the vehicle to comply with local standards.

The Company will not pay any costs associated with the shipment of certain
items. A list of such items can be found below.

The expatriate should make all arrangements for shipment and storage of
household and personal goods with the BKC-designated provider.

The maximum air and surface weights are based upon the following table:

 

    

Air Freight

  

Surface Freight*

Single or

unaccompanied

expatriate

   300 lbs or 135 kgs    20 ft container

Accompanied

expatriate

  

300 lbs (135 kgs)

plus 200 lbs (90

kgs) for each

dependent

   40 ft container

 

* This benefit assumes that the expatriate is moving into unfurnished housing. A
20- foot sea shipment container has an approximate 6,800 lb capacity.

 

9



--------------------------------------------------------------------------------

The expatriate will be asked to complete an inventory, including the value of
goods. If the inventory form is not prepared and forwarded to the carrier prior
to the shipment so an insurance certificate can be issued, no insurance will be
provided. Inventories that inaccurately represent the contents of the shipment,
thereby causing delays or penalties, will be the sole responsibility of the
expatriate, as will any associated costs. The expatriate is also responsible for
obtaining appraisals, if appropriate, for certain personal property (as directed
by the carrier).

Storage

As alternatives to shipping household goods or in addition to partial shipment,
BKC may authorize storage of household goods in the home country for the
duration of the assignment. This includes the cost of insurance as well as the
eventual delivery after the assignment.

The Company will not pay any costs associated with the storage of certain items.
A list of such items can be found in Appendix B.

Shipment of Pets

The expatriate is compensated for directly related fees associated with the
shipment of up to two domesticated household pets, subject to host-country
regulations. BKC will pay for travel to and from the host location, kenneling
costs during quarantine and interim living periods. All other costs (for
example, pet carriers, licenses, and required heath immunizations) are to be
borne by the expatriate. Please note pets are not covered under the home leave
benefit. Costs associated with the care of pets while the expatriate and family
are away are the expatriate’s responsibility.

Excluded Costs (Shipping and Storage)

If the expatriate wishes to ship and/or store any of the items listed in the
sections below, all related charges and expenses (including insurance) would be
the responsibility of the expatriate. The Company will not accept any loss or
damage claims for these items. Also the expatriate may not be allowed to ship or
store such items due to relevant legislation and procedures:

Shipping Exclusions

 

  •  

All flammable items such as paints, varnishes, aerosol cans, combustible
liquids, corrosives, and explosives;

 

  •  

Liquid propane tanks, and scuba tanks;

 

  •  

Ammunition, firearms and fireworks;

 

  •  

Illegal substances;

 

  •  

Pornographic material:

 

  •  

Except as otherwise provided in this Exhibit “A”, automobiles, motorcycles,
recreational vehicles, airplanes and gliders, boats, boat kits, inboard marine
engines outboard motors and related automotive equipment;

 

  •  

Riding mowers and tractors;

 

  •  

Food stuff, other perishable items;

 

  •  

Drinking alcohol;

 

  •  

Non-household animals;

 

  •  

Plants, shrubs and trees

 

10



--------------------------------------------------------------------------------

  •  

Bulky/heavy low value to weight ratio items such as cordwood, brick, sand,
lumber and other building materials, and utility sheds;

 

  •  

Bulky/heavy wood working shop equipment or other hobby equipment of similar
nature;

 

  •  

Swing sets, climbing gyms, and playhouses;

 

  •  

Satellite television/radio receiving discs/dishes, and related equipment;

 

  •  

Hot tubs, spas, whirlpool baths, and saunas;

 

  •  

Major household appliances (e.g., refrigerators, freezers, stoves, washers, and
dryers);

 

  •  

Antiques, collector’s items, pianos, valuable works of art, jewelry, and other
items of high value, including luxury items;

 

  •  

Any item intended for resale or private business use; and

 

  •  

Personal and household effects, furniture or other articles, not for the
expatriate’s (or family’s) own use.

Storage Exclusions

 

  •  

All flammable items such as paints, varnishes, aerosol cans, combustible
liquids, corrosives, and explosives;

 

  •  

Liquid propane tanks, and scuba tanks;

 

  •  

Ammunition, firearms and fireworks;

 

  •  

Illegal substances;

 

  •  

Automobiles, motorcycles, recreational vehicles, airplanes and gliders, boats,
boat kits, inboard marine engines outboard motors and related automotive
equipment;

 

  •  

Riding mowers and tractors;

 

  •  

Food stuff;

 

  •  

Antiques, collector’s items, pianos, valuable works of art, jewelry, and other
items of high value; and

 

  •  

Any items requiring special storage services.

 

11



--------------------------------------------------------------------------------

Exhibit ‘B”

Tax Equalization Policy

Introduction

BKC’s policy regarding tax reimbursement for expatriates is called “tax
equalization”.

Objective

The objective of tax equalization is to ensure that the international assignment
neither adds significantly to the expatriate’s tax liability nor results in
significant tax savings due to differences in income and social tax costs
between home and host countries. It ensures that the employee’s out-of-pocket
obligations remain approximately the same as they would have been had he or she
remained at home.

Reason for an International Assignment Tax Policy

The actual tax the expatriate incurs during the assignment differs from the
amount of tax he or she pays during home-country employment. The change results
from two independent factors:

 

  •  

The amount of taxable income, in most cases, significantly increases while on
assignment (this increase is due to the inclusion, in reportable income, of
assignment allowances and reimbursements); and

 

  •  

The expatriate is usually subject to host-country taxation and the tax
regulations (types of income taxed, tax rates, etc.) of international
jurisdictions differ, often significantly, from those of the home country.

The result is often that the expatriate’s worldwide tax liability may increase
significantly.

Scope

The tax equalization policy is limited to income and social taxes. The policy
specifically excludes all other taxes such as inheritance/estate tax, gift tax,
sales tax, and property tax.

Tax Equalization Methodology

The BKC-designated tax consultant will determine the appropriate method to
ensure the expatriate and BKC pay their fair share of the taxes incurred during
the assignment. The expatriate’s share of the tax burden is called “hypothetical
tax” (see below).

The appropriate approach will depend on whether there are home-country and/or
host-country tax liabilities as a result of the international assignment.
Whether or not there will be tax liabilities in the home and host countries will
depend on the locations involved and the circumstances of the assignment, such
as the length of the assignment and whether there is a tax treaty between the
two countries.

The methodology chosen will involve one or more of the following:

 

  •  

The expatriate continues to have actual home-country taxes deducted from their
pay;

 

  •  

“Hypothetical tax” (see below) is deducted from the expatriate’s pay;

 

  •  

BKC pays the home-country tax liability and/or host-country tax liability on
“tax-equalized income” (see below); or

 

  •  

BKC reimburses the expatriate for the tax he or she paid on assignment-related
allowances and benefits.

Note that the expatriate will have either actual tax withholding or hypothetical
tax deducted from a particular paycheck, and in general, not both. However, it
is possible in the year when the assignment begins, and in the year when the
assignment ends, both actual tax withholding and hypothetical tax deductions may
be appropriate at different times during the year.

 

12



--------------------------------------------------------------------------------

Overview of the Tax Equalization Process

Before starting the assignment, BKC’s designated tax assistance provider
determines an estimate of the expatriate’s hypothetical tax. Preliminary
hypothetical taxes are projected for the year based on hypothetical stay-at-home
income and applicable deductions. Hypothetical tax is retained from each
paycheck throughout the year. In exchange, BKC pays the expatriate’s actual
host-country and home-country taxes, if applicable, during the assignment.

Once BKC’s designated tax assistance provider completes the tax returns for the
year, a tax equalization calculation is computed. This ensures that the
expatriate’s obligation regarding tax has been met. This calculation results in
a balance due to or from BKC. The settlement of this balance represents the
completion of the year’s tax equalization process.

Hypothetical Tax: Calculation and Process

Hypothetical tax is, as stated earlier, the portion of the overall tax liability
for which the expatriate is responsible.

Calculation

All expatriates will have their hypothetical tax calculated based on the
expatriate’s “normal” residency within his or her home country for both income
and social taxes considering the relevant filing status and position (for
example, marital status and number of dependents, etc.). This includes any
applicable local government jurisdictions (such as state, province, canton,
city, municipality, etc.).

The “normal” residency position will typically be that which exists immediately
prior to the assignment, assuming the expatriate was living and working in his
or her home country at that time. However, if that was not the case (for example
the expatriate was on a sequential assignment), BKC will determine what the
normal residency position for the expatriate would be based on the facts and
circumstances of the particular case.

The deductions and credits used to calculate hypothetical tax may vary depending
on whether or not the expatriate continues to have an ongoing tax filing
obligation in the home country (e.g., U.S. citizens or permanent residents).

 

Ongoing Home Country

Tax Filing Obligation

  

Deductions and Credits Used to Calculate Hypothetical Tax

Yes

   Actual amounts on the home country tax return (excluding any credits that
were funded by the BKC – see Section 5.9) but with the inclusion of any
deduction for local government hypothetical tax (replacing actual local
government tax) such as state income tax. *

No

   “Standard” or general deductions and credits available to people with the
same status (marital, family, filing, etc.).

 

* For U.S. expatriates, hypothetical state and city tax replaces actual state
and city taxes as a hypothetical itemized deduction.

Withholding

If it is determined that the expatriate should have hypothetical tax withheld,
it is calculated by the BKC-designated tax consultant upon receipt of
instructions from BKC. This estimated hypothetical tax is pro-rated based on the
number of pay periods in the year and is retained from each paycheck throughout
the year. In exchange, BKC pays the actual home-country and host-country taxes
during the assignment.

Estimated hypothetical taxes are calculated at the beginning of the assignment,
and are usually revised once a year after pay increases have been implemented,
or upon other salary adjustments. Additional revisions will be necessary for any
expatriate that experiences a relevant change in his or her situation (e.g.
change in martial status, birth of a child, etc.). The expatriate should advise
the designated tax consultant promptly of any significant change in the
expatriate’s circumstances in order to calculate the necessary change in
estimated hypothetical tax withholding.

 

13



--------------------------------------------------------------------------------

The expatriate will be responsible for hypothetical home-country tax on special
compensation items, in addition to base salary, which would have been paid if
the expatriate had remained in the home country, such as incentive compensation
(e.g., bonuses). Accordingly, hypothetical tax will be retained from such
compensation when paid. BKC and the designated tax consultant will determine the
appropriate withholding rate on such items.

Types of Income Included in Tax Equalization

BKC Income

The expatriate is responsible for hypothetical tax on BKC income that he or she
would have received had they never gone on assignment (“stay-at-home” income).
Additionally, the expatriate is responsible for the home country taxes on any
shared savings payments and hardship allowances The “stay-at-home”
(non-assignment) BKC income includes the following:

 

  •  

Salary (less pretax deductions)

 

  •  

Incentive compensation.; and

 

  •  

Income from exercises or settlements of BKC-awarded equity compensation realized
during the assignment.

BKC is responsible for all actual home-country and host-country income taxes and
social taxes assessed on income associated with the international assignment
(with the exception of shared savings payments and hardship allowances). BKC is
also responsible for actual host-country tax which may be payable on the
“stay-at-home” (none-assignment) BKC income as outlined above, and on shared
savings payments and hardship allowances.

Non-BKC Income

Generally, the expatriate is responsible for all taxes (home and host country)
on all non-BKC income. This includes, but is not limited to:

 

  •  

Investment income (such as interest, dividends, and income from rental
properties, partnerships, etc.);

 

  •  

Non-BKC employment income (including employment or self employment earnings from
a working spouse);

 

  •  

Income derived from the sale of real property (e.g., capital gains); and

 

  •  

Income relating to currency gains related to mortgage transactions.

However, where the expatriate is taxed on investment income in the host-country
due to no action taken by the expatriate, BKC will tax equalize up to $50,000 of
this income. This excludes income from exercises or settlements of BKC-awarded
equity compensation realized during the assignment. Additionally, where the
expatriate is taxed in the host-country on the sale of his primary residence
located at 10500 Snapper Creek Road, Miami, Florida, BKC will tax equalize up to
$50,000 of this income.

Action taken by the assignee that could result in the host country taxing the
income includes remitting such income into the host country, or realizing a
capital gain. The expatriate should contact the BKC-designated tax consultant
before taking any action that may result in the generation of tax in the host
country.

Retirement Plans

In some instances, the host country may assess an income tax on the earnings in
retirement-related accounts, such as pension plans. As BKC recognizes that
expatriates need to protect such income from inadvertent taxation until
retirement, BKC will pay any host-country tax levied in this regard.

Spousal Income

If the expatriate’s spouse decides to work in the host country, the spouse will
bear host-country tax costs (and any home-country taxes, if applicable)
associated with such income.

 

14



--------------------------------------------------------------------------------

In the event that the expatriate and spouse file a joint host-country tax
return, a determination will be made as to whether BKC has funded through
estimated tax payments or balance due payment any of the spouse’s share of
host-country tax. If BKC has funded any of the spouse’s liability, the
expatriate will be required to reimburse the BKC.

If the expatriate’s spouse is employed outside the home country by an entity
other than BKC and the spouse is covered by the other entity’s tax equalization
policy, the manner in which the tax equalization calculation and reimbursable
host-country taxes are calculated will be determined on a case-by-case basis.
This approach will ensure that the expatriate receives the tax equalization
benefit to which he or she is entitled by eliminating any distorted results that
could occur if the standard calculations were performed.

Estimated Tax Payments, Interest, and Penalties

BKC is only responsible for any interest or penalties associated with BKC
income, assuming the expatriate has adhered to his or her responsibilities. The
expatriate is responsible for all other interest and penalties (e.g. those that
accrue due to the expatriate missing a filing deadline).

Social Taxes

Social taxes may exist in the host country as well as the home country. In order
to avoid double taxation, many countries have signed “totalization agreements”
(social security treaties). If the expatriate’s home country and host country
have entered into a totalization agreement, then the expatriate will not be
subject to social taxes in both countries but will pay into one only, usually
the home country.

However, no matter what the actual social security liabilities are, the
expatriate will only be responsible for hypothetical home-country social taxes
on “stay-at-home” BKC income, and BKC will pay all actual social taxes on such
income.

Final Settlement

Tax Equalization Calculation

As previously stated, the tax equalization settlements are prepared annually
after the preparation of the expatriate’s tax returns, using final income and
other relevant data, in order to:

 

  •  

Calculate and reconcile the expatriate’s final hypothetical tax responsibility;
and

 

  •  

Allocate all actual host-country taxes (and any home-country taxes, if
applicable) between the expatriate and BKC.

Tax equalization calculations are prepared by the BKC-designated tax consultant
to ensure consistency and proper application of BKC policy. The BKC-designated
tax consultant will send BKC a copy of the summary tax data from the
equalization for processing at the time the equalization is mailed or delivered
to the expatriate.

The tax equalization settlement usually results in an amount due to/from the
expatriate.

Any payments due to BKC from the expatriate must be settled within 30 days of
the later of:

 

  •  

Receipt of the tax equalization calculation; or

 

  •  

Receipt of any refund due to the expatriate by the home and/or host country
taxing authorities.

BKC also reserves the right to stop the payment of assignment allowances or
deduct outstanding balances from bonus or termination payments in order to
collect unpaid equalization balances.

Actual Tax Return Balances

Upon receipt of the completed tax returns, the expatriate is expected to pay any
balance due. Conversely, if the actual returns generate a refund, the expatriate
will collect the refund. Both balances due and refunds owed will be included as
part of the tax equalization settlement (see above).

BKC may, at its discretion, make direct payments to the taxing authorities on
behalf of the expatriate for taxes owed when the tax is BKC’s responsibility, as
determined by the tax equalization settlement.

 

15



--------------------------------------------------------------------------------

Tax Credits

Any tax credits for taxes paid by BKC, which reduced the expatriate’s income tax
liability before, during, or subsequent to an assignment, are owned/utilized by
BKC. After repatriation, BKC determines whether to keep the expatriate in the
tax equalization program if the expatriate has carryover tax credits that may be
used in the future. BKC retains the tax benefit for utilization of the tax
credit. BKC continues to pay for the preparation of the expatriate’s
home-country income tax return during these years.

Tax Preparation Assistance

It is the Company’s policy that all expatriates on international assignment
comply fully with all applicable laws and regulations relating to filing
procedures and payment of taxes. Therefore, the Company provides expatriates
with the services of a Company-designated tax consultant to assist in preparing
home- and host-country tax returns for the duration of the assignment and, if
necessary, the year after repatriation. Tax returns will also be prepared on
behalf of the accompanying spouse/partner if separate returns are legally
required. The expatriate is responsible for complying with all requirements
regarding personal tax filings and payments to each taxing authority to which
any such requirement exists. If an expatriate fails to provide required tax
information, any resulting penalties or interest will be borne by the
expatriate.

 

16



--------------------------------------------------------------------------------

Exhibit “C”

Repatriation

If the expatriate is repatriating, the same functional process for relocation as
pre-departure is applicable in reverse. That is, the Company pays for the
shipping of household goods and temporary living expenses, relocation allowance
and other relocation-related benefits as described in this Assignment Letter and
discontinues premiums from the effective transfer date. To be eligible for the
benefits outlined above, relocation back to the home country must occur within a
period of 30 days after the effective date of termination. Should an expatriate
not choose to exercise the option of transportation and moving expense outlined
above, no substitute payment will be made nor extensions authorized.

 

17